Citation Nr: 1818862	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-21 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for Raynaud's syndrome.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.  The Veteran died in June 2013, while this appeal was pending.  Subsequently, in July 2013,the appellant,  his surviving spouse, filed an application to substitute, and in April 2014, VA notified her that she would be substituted for the purpose of processing his appeal to completion pursuant to 38 U.S.C. § 5121A; 38 C.F.R. § 3.1010(a).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center in Washington, DC.  The jurisdiction of this case was subsequently transferred to the VA Regional Office (RO) in Nashville, Tennessee.  

The Board notes that the appellant has additionally perfected an appeal with regard to a claim of service connection for the cause of the Veteran's death.  She has requested local and Board hearings in connection with that claim, and hence it must be addressed in a separate decision in order to avoid violation of her due process rights.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a careful review of the record, the Board finds that further development is necessary because the evidence relevant to his claim on file is incomplete. 

Under 38 U.S.C. § 5103A(b)(1), VA is required to make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  In a disability compensation claim, VA must make efforts to obtain the claimant's service treatment records, if relevant; other relevant records pertaining to the claimant's active military, naval, or air service that are held by a governmental entity; VA medical records or records of examination or treatment at non-VA facilities authorized by VA; and any other relevant records held by any Federal department or agency.  38 C.F.R. § 3.159(c)(3).  

Here, the Veteran's claims file contains two letters from private physicians.  One is dated in December 2012 from Dr. WHG at Nashville Health Services.  The letter states that the Veteran was treated by the office on a monthly or prn basis, and Raynaud's Syndrome is included in the list of working diagnosis provided at the facility.  Indeed, the Veteran signed release authorization to obtain medical records from Dr. WHG in December 2012.  Later in April 2016, the appellant signed another release authorization for Dr. WHG.  However, it appears neither of the release authorizations has been followed up, and hence, the medical records from Dr. WHG remains unavailable.  

Moreover, a December 2013 letter from Dr. CJW at TriStar Medical Group states that the Veteran was hospitalized under his care from late March 2013 until the Veteran's death in June 2013.  The letter also states that Raynaud's syndrome was one of the Veteran's medical issues.  Thus, medical records from Dr. CJW appear relevant to assessing the condition of the Veteran's disability and thus must be obtained under VA's duty to assist.  However, there is no evidence that the AOJ attempted to do so.    

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate actions to obtain all outstanding relevant treatment records from Dr. WHG and Dr. CJW. If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain records would be futile.  The AOJ must then: (a) notify the appellant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The appellant must then be given an opportunity to respond.

2. Then, the AOJ should readjudicate the claim on appeal.  If the decision is adverse to the appellant, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




